NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0848n.06
                                                                                            FILED
                                            No. 11-5753
                                                                                       Aug 06, 2012
                             UNITED STATES COURT OF APPEALS                     LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff-Appellee,                      )   ON APPEAL FROM THE UNITED
                                                )   STATES DISTRICT COURT FOR THE
v.                                              )   EASTERN DISTRICT OF TENNESSEE
                                                )
TROY MASTER,                                    )
                                                )   OPINION
       Defendant-Appellant.                     )
                                                )



       Before: COLE and DONALD, Circuit Judges; SARGUS,* District Judge.




       Bernice B. DONALD, Circuit Judge. Defendant Troy Master appeals the denial of his

motion to suppress evidence found at his home during the execution of a search warrant. Master

pleaded guilty to being a felon in possession of a firearm but preserved his right to appeal the denial

of his motion to suppress. When Master originally appealed the denial of his motion to suppress,

we remanded for re-examination of the facts by the district court and application of the Herring

balancing test. For the following reasons, we now AFFIRM.




       *
         Hon. Edmund A. Sargus, Jr., United States District Judge for the Southern District of Ohio,
sitting by designation.
No. 11-5753
United States v. Troy Master
                         I. FACTS AND PROCEDURAL HISTORY1


       On January 14, 2007, Investigator George Dyer of the Franklin County, Tennessee, Sheriff’s

Department submitted an affidavit in support of a search warrant for Master’s residence. The

affidavit listed Master’s address as “9356 AEDC Road, Winchester Franklin County, Tennessee”,

and included directions to the single-wide trailer where Master lived. The record shows that Master’s

residence is actually located in Coffee County, not Franklin County.


       The search warrant was signed on January 14, 2007 by Judge Thomas C. Faris, a general

sessions and juvenile court judge in Franklin County, Tennessee. As a general sessions judge in

Franklin County, state law provided Judge Faris with the authority to sign warrants only for property

in Franklin County. Less than three months before the search, on October 16, 2006, officers from

the Franklin County Sheriff’s Department had responded to a disturbance call at Master’s residence.

Master was arrested for domestic violence. The charge was dismissed by Judge Faris less than a

month before the search warrant in this case was issued because the proper venue was Coffee

County, not Franklin County.


       On January 15, 2007, Franklin County Sheriff’s officers executed the search warrant in this

case. During the search, Master informed the officers that he had a shotgun in the bedroom. The

officers subsequently arrested Master for being a felon in possession of a firearm.



       1
       The essential facts have not changed since the case was originally before us. For that reason,
we adopt the facts as laid out in United States v. Master, 614 F.3d 236, 237-38 (6th Cir. 2010).

                                                -2-
No. 11-5753
United States v. Troy Master
       Master filed a motion to suppress the statements and evidence uncovered from the search.

At the suppression hearing, Investigator Dyer testified that he had believed Master lived in Franklin

County because Dyer’s supervisor informed him that Master had registered as a sex offender in

Franklin County using his current street address. Dyer also claimed he had spoken with a 9-1-1

operator at the Franklin County Sheriff’s Department who informed him that she would dispatch a

Franklin County Sheriff’s Department vehicle if a call came from that address. Master presented

testimony from an investigator, Bill Dipillo, who testified that the Property Assessor for Franklin

County, as well as the 9-1-1 dispatchers for Franklin and Coffee County, all stated Master’s

residence was in Coffee County. Dipillo also testified about the previous dismissal of the domestic

violence charges by Judge Faris when the charges had been brought incorrectly in Franklin County.


       The motion to suppress was denied on June 4, 2008. Master entered a conditional guilty plea

on August 11, 2008. On November 10, 2008, Master was sentenced to 57 months imprisonment.

He subsequently appealed the denial of his motion to suppress. This court remanded the case back

to the district court to re-examine the facts and perform a Herring balancing test. After applying the

Herring test, the district court, again, denied the motion to suppress. Master appeals that order.


                                          II. ANALYSIS
       When reviewing a district court’s decision on a motion to suppress, we review its factual

findings for clear error and its legal conclusions de novo. UnitedStates v. Galaviz, 645 F.3d 347, 352

(6th Cir. 2011). When a district court denies a motion to suppress, we review the evidence in the




                                                -3-
No. 11-5753
United States v. Troy Master
light most likely to support the district court’s decision. United States v. Adams, 583 F.3d 457, 463

(6th Cir. 2009).




       In his brief, Master argues that under United States v. Scott, 260 F.3d 512 (6th Cir. 2001),

the warrant to search his home was void ab initio and therefore both the Leon good faith exception

and the Herring balancing test are inapplicable. In Scott, the court held that when a warrant is signed

by someone who lacks the legal authority to issue a warrant, the warrant is void from the beginning,

or ab initio. 260 F.3d at 515. The court also found that because the core issue focused on the judge’s

authority as opposed to the actions of an officer, Leon did not apply because Leon “presupposed that

the warrant was issued by a magistrate or judge clothed in the proper legal authority.” Id. Although

this is a tenable argument, it is not at issue here because when we remanded this case back to the

district court we addressed the findings in Scott and directed the district court to perform a Herring

balancing test. When this case was originally before us we held:


       [B]ased on Scott, it could be argued that because Judge Faris lacked legal authority
       to issue the relevant warrant, the good faith exception is foreclosed. We do not
       believe, however, that such a broad interpretation of Scott continues to be viable in
       light of more recent Supreme Court cases. . .In Scott, the Court reasoned that where,
       as here, the magistrate lacks authority to issue the contested warrant, the supposed
       “good faith” of the officer who executes the warrant can do nothing to confer legal
       status upon the deficient warrant. This reasoning, while certainly a permissive
       reading of Leon, is no longer clearly consistent with current Supreme Court doctrine,
       as the Court has made clear in Herring. . .While it appears at first blush that
       suppression might be inappropriate in this case, we will remand the case to the
       district court for the purpose of re-examining the facts and balancing the interests as
       required by Herring.

                                                 -4-
No. 11-5753
United States v. Troy Master
Master, 614 F.3d at 241-243 (citations omitted).


        Because this issue has previously been presented to this court and ruled upon, we find it

unnecessary to further address it. We are not inclined to alter our original holding and therefore find

that, in accordance with our earlier opinion, the district court was correct in applying Herring.


        The Supreme Court has stated that the suppression of evidence “is not an automatic

consequence of a Fourth Amendment violation.” United States v. Burford, 632 F.3d 264, 270 (6th

Cir. 2011) (quoting Herring v. United States, 555 U.S. 135, 129 S. Ct. 695, 698 (2009)). Evidence

should be suppressed “only if it can be said that the law enforcement officer had knowledge, or may

properly be charged with knowledge, that the search was unconstitutional under the Fourth

Amendment.” Herring 555 U.S. at 143 (quoting Illinois v. Krull, 480 U.S. 340, 348-49 (1987))

(internal quotation marks omitted). The crucial finding needed to suppress evidence is whether

police misconduct is “sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently

culpable that such deterrence is worth the price paid by the justice system.” Id. at 144. The Herring

balancing test requires that in order for a court to suppress evidence following the finding of a Fourth

Amendment violation, the benefits of deterrence must outweigh the costs.


        Master maintains that Officer Dyer knew that his residence was located in Coffee County

rather than Franklin County and that because of the officer’s deliberate conduct, the evidence should

be suppressed. Master points to the fact that the judge who issued the warrant had, just 24 days

earlier, signed an order of dismissal in a case against him indicating that the appropriate venue for


                                                 -5-
No. 11-5753
United States v. Troy Master
the action was Coffee County. Master avers that because an officer from the Franklin County

Sheriff’s Department was present at the proceedings, this knowledge of Master’s residence should

be imputed to all officers within the department.


        The idea that the entire department should be held accountable for all information received

by each individual officer as it relates to a particular case has no basis in the law. Under the

collective knowledge theory, “the knowledge of one law enforcement officer can be imputed to

another if the other is working on the same investigation.” United States v. Yoon, 398 F.3d 802, 812

(6th Cir. 2005).2 Here, Officer Dyer had no connection to the Defendant’s previous arrest. The

proceedings took place one month prior to the incident at hand, and there is no indication that the

information was relayed to Officer Dyer or should have been. Officer Dyer was not present at the

proceedings, nor was he the arresting officer in that case. Officer Dyer, therefore, could not be

expected to have prior knowledge that Master’s trailer was not located in Franklin county based on

the dismissal of the domestic violence charge against him.


        Master further contends that the owners of the property on which he resided were involved

in several disputes with 9-1-1 dispatchers, the school system, a building inspector, and a Sheriff’s

Department concerning the actual location of the property and that Franklin County Sheriff’s

Department should, therefore, have been aware that the property was located in Coffee County. This



       2
         Master did not specifically argue that knowledge of his address should be imputed to
Officer Dyer based upon the collective knowledge theory. He has made no specific legal argument
to support his claim, but the facts as he laid them out suggest that this is the basis for his argument.

                                                 -6-
No. 11-5753
United States v. Troy Master
argument is unpersuasive. The fact that there have been several disputes about the actual location

of the property shows that the county boundaries were not clear and that Officer Dyer made a

reasonable mistake in his belief that the property was located in Franklin County. Furthermore, the

owners of the lot have, on several occasions, received services from the Franklin County Sheriff’s

Department. Based upon this information, Officer Dyer’s actions cannot be said to be so culpable

that suppression is warranted.


       Finally, Master submits that Officer Dyer made several mistakes when attempting to

determine the correct county for Master’s address and that these mistakes could be seen as deliberate,

reckless, or grossly negligent. Master lists a litany of mistakes made by Officer Dyer in trying to get

the warrant. The fact that Master categorizes Dyer’s actions as “mistakes” is telling. An error in

judgment or a mistake that is not systematic does not amount to being deliberate, reckless, or grossly

negligent. See United States v. Godfrey, 427 F.App’x. 409, 412-13 (6th Cir. 2011). All of Master’s

arguments are without merit and the ones as they relate to Officer Dyer’s actual knowledge of

Master’s county have already been addressed. However, we will briefly discuss the ones not

previously addressed.


       Master asserts that Officer Dyer’s methods for determining his correct county were not

diligent enough. Officer Dyer not only used a local 9-1-1 map to determine the correct county but

also spoke with another law enforcement officer who informed him that as a registered sex offender,

Master listed the county of his residence as Franklin County. Master’s contention that Officer Dyer

should have driven past the residence to determine the county is illogical because simply seeing the

                                                 -7-
No. 11-5753
United States v. Troy Master
residence would not tell him in what county it was located. Furthermore, the idea that Officer Dyer

should have contacted the property and tax assessor for each county is simply unreasonable. Police

work is often times fast paced and requires officers to do a great deal of work in a short period of

time. It would put an undue burden on the police department if officers had to go to a public records

office, which more than likely is not open 24 hours, every time they needed to find an address for

a warrant.


       In Master’s final argument, he states that Officer Dyer mislabeled the 9-1-1 map that he

presented to Judge Faris when he applied for the warrant. Dyer placed a pink dot on the map

indicating where he believed the house was located. The dot, however, was placed on the wrong side

of the street. Although Dyer mislabeled the map, he attached accurate driving instructions to the

warrant application. This is not the kind of mistake that would warrant suppressing evidence.


       Master has set forth many arguments as to why his motion to suppress should be granted, but

he has not established that Officer Dyer had knowledge of material facts that would make the search

unconstitutional. Officer Dyer’s actions were neither deliberate nor sufficiently culpable that

suppression would be warranted in order to deter similar behavior in the future. Under the Herring

balancing test the benefits of deterrence, if any, do not outweigh the costs. Therefore, suppression

is not appropriate.




                                                -8-
No. 11-5753
United States v. Troy Master
                                   III. CONCLUSION


       For the foregoing reasons, we AFFIRM the district court’s order denying Defendant’s

motion to suppress.




                                           -9-